In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondents, dated August 9, 1993, in effect, terminating the petitioner’s employment as a secretarial assistant, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), dated June 17, 1996, which, upon the granting of the motion of certain respondents for summary judgment, dismissed the first, second, fourth, and fifth causes of action in the petition.
*673Ordered that the judgment is reversed, on the law and the facts, without costs or disbursements, the motion for summary-judgment is denied, and the first, second, fourth, and fifth causes of action in the petition are reinstated.
The Supreme Court previously dismissed the proceeding as time-barred. On a prior appeal we modified the order and judgment by reinstating the first, second, fourth, and fifth causes of action (see, Matter of Raffaele v Town of Orangetown, 224 AD2d 430). Thereafter, certain respondents moved to dismiss those causes of action on the ground of res judicata based on a determination in a Federal action filed by the petitioner, and the Supreme Court granted the motion. We reverse.
The Supreme Court erroneously dismissed the first, second, fourth, and fifth causes of action on the ground of res judicata. Although the petitioner previously litigated certain employment related claims in Federal Court, that action was disposed of before the petitioner’s employment was terminated, which is the essential fact that underlies the petitioner’s claims in this proceeding (see, O’Brien v City of Syracuse, 54 NY2d 353, 357; Mattes v Rubinberg, 220 AD2d 391). Accordingly, the judgment is reversed and the first, second, fourth, and fifth causes of action are reinstated.
The petitioner’s remaining contentions lack merit. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.